                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JEFFREY ATIENZA,                                Case No. 3:17-cv-00977-WHO
                                                        Plaintiff,
                                   8
                                                                                           ORDER DENYING MOTION FOR
                                                 v.                                        SUMMARY JUDGMENT
                                   9

                                  10       FCA US LLC,,                                    Re: Dkt. No. 38
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                                          INTRODUCTION

                                  14           In May 2013, plaintiff Jeffrey Atienza purchased a Dodge Charger manufactured by

                                  15   defendant FCA US LLC (“FCA”) (Fiat Chrysler Automobiles). He now brings suit under

                                  16   California’s Song–Beverly Consumer Warranty Act on the grounds that FCA failed to repair or

                                  17   replace the car, which was not merchantable at the time of purchase. Before me is FCA’s motion

                                  18   for summary judgment, which I deny because there are genuine disputes over material facts.

                                  19                                           BACKGROUND

                                  20           When Atienza’s car needed repair or maintenance work, he or his father1 took it to Stewart

                                  21   Chrysler Dodge Jeep Ram in Serramonte (“Stewart Chrysler”).2 Deposition of Jeffrey Atienza

                                  22   (“Atienza Depo.”) [Dkt. No. 38-2] 47:5–10. Stewart Chrysler created a record for each of those

                                  23   visits. Declaration of Stephen Grimsrud (“Grimsrud Decl.”) Ex. 2 (certifying authenticity of

                                  24   business records) [Dkt. No. 38-3].

                                  25

                                  26   1
                                        For simplicity’s sake, I will not differentiate between the occasions when Atienza’s father
                                  27   brought the vehicle in and those when Atienza brought it in himself.
                                       2
                                  28    Atienza also brought the car to Mobile 1 on 19th Avenue in San Francisco once and Agundis
                                       Tire Shop once. Atienza Depo. 47:8–14.
                                   1            During the first visit on September 11, 2013 at 6,421 miles, the car underwent a lube, oil,

                                   2   and filter change, a tire rotation, and a multi-point vehicle inspection. Grimsrud Decl. Ex. 3 (first

                                   3   repair order) [Dkt. No. 38-4]. The following day, Atienza brought the car back, and the thermostat

                                   4   housing was replaced due to a coolant leak. Grimsrud Decl. Ex. 4 (second repair order) [Dkt. No.

                                   5   38-5].

                                   6            During the third visit on February 24, 2014 at 15,322 miles, the car underwent another

                                   7   lube, oil, and filter change, a tire rotation, and a multi-point vehicle inspection. Grimsrud Decl.

                                   8   Ex. 5 (third repair order) [Dkt. No. 38-6]. The water pump was replaced after a second coolant

                                   9   leak was found in that area. Id.

                                  10            During the fourth visit on September 8, 2014 at 22,666 miles, the car underwent another

                                  11   lube, oil, and filter change, a tire rotation, and a multi-point vehicle inspection. Grimsrud Decl.

                                  12   Ex. 6 (fourth repair order) [Dkt. No. 38-7]. The cabin air filter was replaced in accordance with
Northern District of California
 United States District Court




                                  13   scheduled maintenance guidelines. Id.

                                  14            During the fifth visit on April 11, 2015 at 30,766 miles, the car’s alternator was replaced

                                  15   pursuant to a recall notice. Grimsrud Decl. Ex. 7 (fifth repair order) [Dkt. No. 38-8].

                                  16            During the sixth visit on May 12, 2015 at 32,445 miles, the car underwent another lube,

                                  17   oil, and filter change, a tire rotation, and a multi-point vehicle inspection. Grimsrud Decl. Ex. 8

                                  18   (sixth repair order) [Dkt. No. 38-9].

                                  19            In June 2015, Atienza experienced problems with the car’s transmission. Deposition of

                                  20   Jeffrey Atienza (“Atienza Depo.”) [Dkt. No. 38-2] 22:2–3. He was driving uphill on the freeway

                                  21   at about 60 miles per hour when the check engine light came on and the car slowed to 45 miles per

                                  22   hour. Id. 21:7–11. Though he continued trying to accelerate, the car did not speed up. Id. 21:12–

                                  23   14. The check engine light was still on the next day when he drove the car. Id. 21:15–16.

                                  24   Though the car seemed fine when he first started to drive, the acceleration problem recurred when

                                  25   he went uphill. Id. 21:16–19.

                                  26            During the seventh visit on June 24, 2015 at 34,003 miles, the car was scanned for fault

                                  27   codes, and the transmission was removed and replaced. Grimsrud Decl. Ex. 9 (seventh repair

                                  28   order) [Dkt. No. 38-10]; Atienza Depo. 21:19–20.
                                                                                          2
                                   1          During the eighth visit on December 28, 2015 at 39,658 miles, the car’s occupation

                                   2   restraint control was reprogrammed pursuant to a safety recall. Grimsrud Decl. Ex. 10 (eighth

                                   3   repair order) [Dkt. No. 38-11]. The car also underwent two software flashes, a lube, oil, and filter

                                   4   change, and a multi-point vehicle inspection. Id.

                                   5          During the ninth visit on May 9, 2016 at 43,268 miles, the car underwent a software flash,

                                   6   a multi-point vehicle inspection, and repairs pursuant to another safety recall. Grimsrud Decl. Ex.

                                   7   11 (ninth repair order) [Dkt. No. 38-12].

                                   8          During the tenth visit on September 21, 2017 at 55,875 miles, the car underwent a lube, oil,

                                   9   and filter change, a tire rotation, and a multi-point vehicle inspection. Grimsrud Decl. Ex. 12

                                  10   (tenth repair order) [Dkt. No. 38-13].

                                  11          During the eleventh visit on April 5, 2018 at 61,291 miles, the car underwent a multi-point

                                  12   vehicle inspection and oil and filter change. The passenger airbag inflator was replaced pursuant
Northern District of California
 United States District Court




                                  13   to a safety recall. Grimsrud Decl. Ex. 13 (eleventh repair order) [Dkt. No. 38-14].

                                  14          In May 2018, the check engine light came on again when Atienza was driving uphill on the

                                  15   interstate. Id. 22:10–14, 21–24. He took the car to Stewart Chrysler the following day, and by

                                  16   then the check engine light was off. Id. 22:25–23:1. He learned he would have to wait about two

                                  17   weeks for an appointment. Id. 23:1–3. Because the check engine light remained off, he did not

                                  18   return to Stewart Chrysler to check on the problem. Id. 23:3–5. Since then, he has not

                                  19   experienced other problems driving the vehicle, and he has not returned for repairs. Id. 24:4–15.

                                  20          Atienza filed this case on September 26, 2016 in Sonoma County Superior Court alleging

                                  21   violations of the express and implied warranty provisions of California’s Song–Beverly Consumer

                                  22   Warranty Act. See Complaint (“Compl.”) [Dkt. No. 1-1]. FCA removed the case to this court on

                                  23   February 24, 2017 on the basis of diversity jurisdiction.3 Notice of Removal [Dkt. No. 1]. FCA

                                  24   filed the motion for summary judgment now before me on October 26, 2018. Motion for

                                  25   Summary Judgment (“MSJ”) [Dkt. No. 38].

                                  26
                                  27   3
                                        Atienza seeks damages of three times the vehicle’s purchase price, or at least $80,275.95. Notice
                                  28   of Removal 4–5. FCA is incorporated in Delaware and has its principal place of business in
                                       Michigan. Id. 3.
                                                                                      3
                                   1                                           LEGAL STANDARD

                                   2           Summary judgment on a claim or defense is appropriate “if the movant shows that there is

                                   3   no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

                                   4   law.” FED. R. CIV. P. 56(a). In order to prevail, a party moving for summary judgment must show

                                   5   the absence of a genuine issue of material fact with respect to an essential element of the non-

                                   6   moving party’s claim, or to a defense on which the non-moving party will bear the burden of

                                   7   persuasion at trial. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the movant has

                                   8   made this showing, the burden then shifts to the party opposing summary judgment to identify

                                   9   “specific facts showing there is a genuine issue for trial.” Id. The party opposing summary

                                  10   judgment must present affirmative evidence from which a jury could return a verdict in that

                                  11   party’s favor. Anderson v. Liberty Lobby, 477 U.S. 242, 257 (1986).

                                  12           On summary judgment, the court draws all reasonable factual inferences in favor of the
Northern District of California
 United States District Court




                                  13   non-movant. Id. at 255. In deciding the motion, “[c]redibility determinations, the weighing of the

                                  14   evidence, and the drawing of legitimate inferences from the facts are jury functions, not those of a

                                  15   judge.” Id. However, conclusory and speculative testimony does not raise genuine issues of fact

                                  16   and is insufficient to defeat summary judgment. See Thornhill Publ’g Co., Inc. v. GTE Corp., 594

                                  17   F.2d 730, 738 (9th Cir. 1979).

                                  18                                               DISCUSSION

                                  19           FCA argues that Atienza’s express and implied warranty claims fail as a matter of law.

                                  20   Atienza responds that summary judgment is not appropriate because there remain disputed

                                  21   material facts that require a jury determination.4 Because there is evidence to support a jury

                                  22   verdict in Atienza’s favor, I will deny FCA’s motion for summary judgment.

                                  23

                                  24
                                       4
                                  25     He also asserts that he lacks facts to oppose this motion because expert depositions and reports
                                       have yet to be taken and written up. He argues that I should deny FCA’s motion under Federal
                                  26   Rule of Civil Procedure 56(d). See FED. R. CIV. P. 56(d) (“If a nonmovant shows by affidavit or
                                       declaration that, for specified reasons, it cannot present facts essential to justify its opposition, the
                                  27   court may: (1) defer considering the motion or deny it; (2) allow time to obtain affidavits or
                                       declarations or to take discovery; or (3) issue any other appropriate order.”). Because there are
                                  28   other grounds on which to deny this motion, I need not address this argument (which received
                                       little attention in either party’s briefing).
                                                                                           4
                                   1   I. EXPRESS WARRANTY

                                   2          The Song–Beverly Consumer Warranty Act obligates a manufacturer to replace

                                   3   nonconforming goods or reimburse a buyer for them if they have not been repaired within a

                                   4   reasonable number of attempts. CAL. CIV. CODE § 1793.2. The plaintiff has the burden to prove:

                                   5                  (1) the vehicle had a nonconformity covered by the express warranty
                                                      that substantially impaired the use, value or safety of the vehicle (the
                                   6                  nonconformity element); (2) the vehicle was presented to an
                                                      authorized representative of the manufacturer of the vehicle for repair
                                   7                  (the presentation element); and (3) the manufacturer or his
                                                      representative did not repair the nonconformity after a reasonable
                                   8                  number of repair attempts (the failure to repair element).
                                   9   Oregel v. Am. Isuzu Motors, Inc., 90 Cal. App. 4th 1094, 1101 (2001). “The Act is a remedial
                                  10   measure intended for the protection of consumers and should be given a construction consistent
                                  11   with that purpose.” Id. at 1103. The Tanner Consumer Protection Act provides a presumption in
                                  12   favor of a reasonable number of attempts to repair if the same nonconformity is presented a
Northern District of California
 United States District Court




                                  13   specified number of times5 or if “[t]he vehicle is out of service by reason of repair of
                                  14   nonconformities by the manufacturer or its agents for a cumulative total of more than 30 calendar
                                  15   days since delivery of the vehicle to the buyer.”6 CAL. CIV. CODE § 1793.22(b)(3).
                                  16          FCA argues that Atienza has insufficient evidence to support the “presentation” and
                                  17   “failure to repair” elements of his claim. He never presented the same defect to an authorized
                                  18   repair facility more than once as required under the “attempts” language of the statute, and all
                                  19   issues that he did present were resolved. MSJ 11–13. FCA repaired the transmission once in
                                  20   2015, and Atienza did not give them an opportunity to assess the vehicle in 2018 to determine
                                  21   whether the check engine light was related to the transmission. MSJ 11.
                                  22          FCA cites Silvio, in which a California court of appeal concluded that the plaintiffs could
                                  23   not possibly have a claim under the Song–Beverly Act because they had only presented the
                                  24   vehicle for repair on one occasion. Silvio v. Ford Motor Co., 109 Cal. App. 4th 1205, 1207
                                  25

                                  26
                                       5
                                        The number of times depends on whether or not the nonconformity “is likely to cause death or
                                       serious bodily injury.” CAL. CIV. CODE § 1793.22(b)(1).
                                  27   6
                                         The Act provides that for the presumption to apply, these events must occur “within 18 months
                                  28   from delivery to buyer or 18,000 miles on the odometer of the vehicle, whichever occurs first.”
                                       CAL. CIV. CODE § 1793.22.
                                                                                        5
                                   1   (2003), as modified (June 19, 2003). The court concluded that because the word attempts in

                                   2   “reasonable number of attempts” is plural, the statute “does not require the manufacturer to make

                                   3   restitution or replace a vehicle if it has had only one opportunity to repair that vehicle.” Id. at

                                   4   1208. The court declined to consider evidence of legislative intent because it found the statute

                                   5   unambiguous. Id.

                                   6          Summary judgment is not appropriate because there are genuine disputes over whether

                                   7   FCA failed to repair the car after a reasonable number of attempts. First, contrary to FCA’s

                                   8   arguments, two early visits dealt with a coolant leak. FCA provides no support for the idea that

                                   9   Atienza had to be aware of the problem for it to qualify as a defect under the Act. Second, even if

                                  10   Atienza’s repair visits had all related to different defects, his claim would not be foreclosed. See

                                  11   Oregel, 90 Cal. App. 4th at 1103 (“[T]he only affirmative step the Act imposes on consumers is to

                                  12   permit the manufacturer a reasonable opportunity to repair the vehicle.”) (internal quotation marks
Northern District of California
 United States District Court




                                  13   and citation omitted).

                                  14          The language of the Tanner Consumer Protect Act presumption confirms my view. It

                                  15   creates a presumption based on distinct scenarios, namely whether there are multiple attempts to

                                  16   repair the same defect or whether the vehicle as a whole is out of service for repairs for a period of

                                  17   time. See CAL. CIV. CODE § 1793.22. Given both the language of the statutes and the legislative

                                  18   intent, it cannot be that a claim is foreclosed as a matter of law when a consumer makes multiple

                                  19   repair visits, each for a different defect. As Atienza points out in his opposition, FCA’s reading

                                  20   would allow it to escape liability even if “every single component of the Charger broke once.”

                                  21   Opposition (“Oppo.”) [Dkt. No. 40] 10. FCA cannot convert a presumption in favor of plaintiffs

                                  22   into a bar that Atienza must meet in order to survive summary judgment.7

                                  23          Silvio is not instructive for two reasons. First, I cannot agree with the court’s statutory

                                  24
                                       7
                                  25     In another court of appeal case FCA cites, a defendant attempted to use the presumption in a
                                       similar manner. See MSJ 9; Jiagbogu v. Mercedes-Benz USA, 118 Cal. App. 4th 1235, 1245, 13
                                  26   Cal. Rptr. 3d 679, 685 (2004). The defendant argued that the trial court erred in not giving a jury
                                       instruction regarding the presumption although the plaintiff had not relied on the presumption at
                                  27   trial. Id. The defendant sought to use the presumption as “an objective standard” of
                                       reasonableness and a show of its good faith. Id. The court concluded that the trial court was
                                  28   correct not to give the instruction and that it would have been “serious error” to do so for the
                                       purposes the defendant suggested. Id.
                                                                                          6
                                   1   interpretation analysis. Given the structure of the phrase “a reasonable number of X,” the object of

                                   2   the preposition “of” must necessarily be plural. One person might think one is a reasonable

                                   3   number of children, while another might find five a reasonable number. Children may be plural,

                                   4   but one is not. Second, as Atienza points out, the plaintiffs in Silvio brought in the entire vehicle

                                   5   for repair only once. See Oppo. 8. Accordingly, the court did not hold that a plaintiff must

                                   6   present the same defect more than once.

                                   7          FCA has produced evidence that could lead a jury to conclude that it did not have a

                                   8   reasonable number of opportunities to cure the defects or that it successfully repaired all defects.

                                   9   It presents cases in which violations were found after multiple attempts to repair the same issue.

                                  10   See Oregel, 90 Cal. App. 4th at 1101 (six attempts for a single issue); Schreidel v. Am. Honda

                                  11   Motor Co., 34 Cal. App. 4th 1242, 1246 (1995) (same); Lukather v. Gen. Motors, LLC, 181 Cal.

                                  12   App. 4th 1041, 1044 (2010) (more than four attempts for a single issue). But a reasonable jury
Northern District of California
 United States District Court




                                  13   could find that because of Atienza’s multiple visits to Stewart Chrysler for various different issues

                                  14   (including safety recalls), FCA is liable under the Song–Beverly Act.

                                  15          This question awaits jury determination. FCA’s motion for summary judgment on the

                                  16   express warranty claim is DENIED.

                                  17   II. IMPLIED WARRANTY

                                  18          Under the Song–Beverly Act, “every sale of consumer goods that are sold at retail in this

                                  19   state shall be accompanied by the manufacturer’s and the retail seller’s implied warranty that the

                                  20   goods are merchantable.” CAL. CIV. CODE § 1792. The duration of the implied warranty of

                                  21   merchantability is no more than one year following the sale of the good. CAL. CIV. CODE §

                                  22   1791.1(c). “There is nothing [in the text of the statute] that suggests a requirement that the

                                  23   purchaser discover and report to the seller a latent defect within that time period.” Mexia v. Rinker

                                  24   Boat Co., 174 Cal. App. 4th 1297, 1310 (2009); see Daniel v. Ford Motor Co., 806 F.3d 1217,

                                  25   1223 (9th Cir. 2015) (following the rule from Mexia).

                                  26          FCA argues that Atienza’s implied warranty claim fails because the problems he

                                  27   experienced during the first year of ownership, when the warranty was in effect, cannot constitute

                                  28   a breach. MSJ 13. During that time, his car had a coolant leak in the thermostat housing and a
                                                                                          7
                                   1   second coolant leak that led to a replacement of the water pump. MSJ 14. Atienza’s implied

                                   2   warranty claim is based on a defective engine and transmission, problems that did not present until

                                   3   after the implied warranty ended. MSJ 14–15; see Compl. ¶¶ 27–29.

                                   4          The law does not support FCA’s position. Defects that remain latent for the duration of the

                                   5   statutory window can nonetheless give rise to a breach of the warranty of merchantability. In

                                   6   addition, Atienza presents evidence of defects that in fact did present during the first year he

                                   7   owned the vehicle, including water pump failure, which he argues can lead to engine failure. A

                                   8   jury must determine whether or not the vehicle met the minimum standard of acceptable quality

                                   9   during the first year that Atienza owned it.

                                  10                                             CONCLUSION

                                  11          For the foregoing reasons, FCA’s motion for summary judgment is DENIED.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: December 10, 2018

                                  14

                                  15
                                                                                                     William H. Orrick
                                  16                                                                 United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         8
